Citation Nr: 0520686	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of July 22, 1993, which awarded service connection 
for bilateral tinnitus and assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision from the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO) in which clear and unmistakable error 
(CUE) was not found in the July 1993 rating action in which 
service connection was initially established for bilateral 
tinnitus and a 10 percent evaluation was assigned.

This case was previously before the Board in August 2004, at 
which time it was remanded to address the veteran's request 
for a hearing (in his April 2004 substantive appeal, the 
veteran had requested a Board hearing).  However, in a 
subsequent report of contact with VA and a September 2004 
statement from the veteran, he cancelled that hearing request 
and asked that his case be forwarded to the Board.  The Board 
also wishes to correct an apparent error involving the CUE 
claim.  Further review appears to show that the rating action 
in which CUE is alleged was issued in July 1993, and not May 
1993, as was previously documented by the Board.

The Board notes that the veteran's current address is 
apparently in Baton Rouge, Louisiana (based upon an item of 
September 13, 2004, correspondence), although addresses in 
Phoenix, Arizona, and Anchorage, Alaska, were previously used 
by VA.  It appears that the RO in New Orleans, Louisiana, has 
more recently taken jurisdiction of this case.

The veteran has also raised a claim of entitlement to an 
increased evaluation for tinnitus, claiming that separate 10 
percent evaluations are warranted for each ear.  With regard 
to ratings for service-connected tinnitus, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
had concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in 
Smith, and is seeking to have the decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by the Smith case.  The specific claims affected by the stay 
include: (1) all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought; and 
(2) all claims in which a claim for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

For the foregoing reasons, the veteran's pending appeal for a 
higher rating for tinnitus is currently stayed, and the 
matter will not be further addressed in the present decision.


FINDINGS OF FACT

1.  In a July 1993 decision, the RO granted the veteran's 
service-connection claim for tinnitus and assigned a 10 
percent evaluation, effective May 9, 1992.

2.  While the veteran contends that the RO erred in July 1993 
when it failed to assign separate 10 percent ratings for 
tinnitus in each ear as opposed to a single 10 percent 
rating, he has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision at that time would have been different.

3.  The unappealed July 1993 RO decision was reasonably 
supported by the evidence then of record and by prevailing 
legal authority, and the decision was not undebatably 
erroneous.


CONCLUSIONS OF LAW

1.  The July 1993 RO decision that granted service connection 
for tinnitus and assigned a 10 percent evaluation, effective 
May 9, 1992, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2004).

2.  Clear and unmistakable error in the July 1993 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board believes that a discussion as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), should be 
undertaken.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004)).  The VCAA and its implementing regulations 
eliminated the previous requirement of a well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant as to what evidence will be obtained, by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of the VA with respect to its duty to 
assist a claimant in obtaining supportive evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, either in Board decisions (see Livesay v. Principi, 
15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. 
Principi, 15 Vet. App. 407 (2002)).  Nonetheless, the Board 
finds that, because the veteran has been notified of the laws 
and regulations governing the CUE claim and reasons for the 
denial of the claim, and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist have been met.  The claim is ready to be considered on 
the merits.

II.  Factual Background

In July 1992, the RO received the veteran's application for 
several service-connection claims, including bilateral 
hearing loss/tinnitus.  

A VA audiological examination was conducted in August 1992.  
At that time, the veteran gave a history of significant noise 
exposure in service, and complained of difficulty hearing 
with background noise.  The report indicated that tinnitus 
had not been noted by the veteran for quite some time, but he 
had noted this in service and for some time afterward.  The 
examination results revealed no peripheral hearing loss, but 
the veteran did report having episodes of disequilibrium, for 
which further evaluation was recommended.   

Thereafter, a compensation examination was conducted in April 
1993.  The veteran stated that he experienced hearing loss 
since leaving service, and had occasional episodes of 
dizziness during military service.  He also explained that, 
one or twice a week, he could hear a low-pitched "tone."  
The assessments included transient episodes of dizziness, 
etiology unclear, no further work-up necessary; and 
questionable hearing loss, by history.

In a July 1993 rating decision, the RO found that the 
veteran's claim raised a reasonable doubt and resolved that 
doubt in his favor, granting service connection for 
persistent tinnitus, for which a 10 percent evaluation was 
assigned under Diagnostic Code (DC) 6260, effective from May 
9, 1992, the day following the date of the veteran's 
discharge from service.  The veteran received notice of that 
decision in August 1993, and did not appeal it.  

III.  Pertinent Law and Regulations and Analysis

In determining whether the July 1993 rating decision which 
granted service connection for tinnitus and assigned a 10 
percent rating, effective May 9, 1992, was clearly and 
unmistakably erroneous, the following three-prong test is 
used to assess the alleged CUE:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification in August 1993 of the July 
1993 decision which had granted service connection for 
tinnitus and assigned an initial 10 percent evaluation, 
effective May 9, 1992, the veteran did not appeal the 
decision, and therefore it became final as to the evidence 
then considered.  See 38 U.S.C.A. § 7105.  See also 38 C.F.R. 
§§ 20.302, 20.1103.  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding 
will be accepted as correct in the absence of CUE; however, 
if the evidence establishes clear and unmistakable error, the 
prior decision will be reversed and amended.

There is a presumption of validity as to otherwise final 
decisions, and where such decisions are collaterally attacked 
- and a CUE claim is undoubtedly a collateral attack - the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran and his representative assert that the RO erred 
in the July 1993 decision by not assigning the veteran 
separate compensable evaluations for tinnitus in each ear 
under the provisions of 38 C.F.R. § 4.25(b).  They maintain 
that the rating schedule at the time of the July 1993 rating 
decision did not limit tinnitus to a single evaluation for 
either unilateral or bilateral tinnitus.

The provisions of 38 C.F.R. § 4.25(b) state in pertinent 
part:  "Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, etc. 
are to be rated separately[,] as are all other disabling 
conditions, if any."  38 C.F.R. § 4.25(b) (2004).

The argument advanced by the veteran and his representative 
essentially boils down to an alleged error of law, i.e., that 
the statutory or regulatory provisions extant at the time of 
the July 1993 rating decision were incorrectly applied, or in 
this case, were not applied at all.

For the period prior to June 10, 1999, the Rating Schedule 
criteria provided for a maximum 10 percent rating for 
tinnitus that was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1992-1998).  These are the rating 
criteria that were was in effect when the veteran filed his 
service connection claim for tinnitus in May 1992, and when 
the RO adjudicated the claim in July 1993.  

Although the law is clear that in claims of clear and 
unmistakable error a determination that there was CUE must be 
based upon the record and law that existed at the time of the 
prior adjudication in question, see Russell v. Principi, 
3 Vet. App. 310, 313-4 (1992), it would be helpful in this 
case to note the regulatory changes that have been made to 
Diagnostic Code 6260.

For the period from June 10, 1999, to June 12, 2003, DC 6260 
provided that if tinnitus is shown to be recurrent, a maximum 
10 percent evaluation is warranted.  The criteria in effect 
during this period removed the earlier requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(in effect from June 10, 1999, to June 12, 2003).  As a side 
note, the Court of Appeals for Veterans Claims issued an 
opinion in Wanner v. Principi, 17 Vet. App. 4 (2003) holding 
that the trauma requirement contained in pre-1999 DC 6260 was 
"in violation of a statutory right" and "not in accordance 
with law" pursuant to 38 U.S.C.A. § 7261(a)(3)(C) and (A), 
respectively.  The Court then invalidated the trauma 
requirement in pre-1999 Diagnostic Code 6260.  Wanner, 17 
Vet. App. at 17-18.  However, the Federal Circuit Court later 
reversed this decision, finding that the Court had acted 
outside its jurisdiction by invalidating the trauma 
requirement.  See Wanner v Principi, 370 F.3d 1124 (Fed. Cir. 
2004).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus which is recurrent warrants an 
evaluation of 10 percent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Note (1) of this code provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under DCs 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause which may 
or may not be pathologic) is not evaluated under this 
diagnostic code, but as part of any underlying condition 
causing it.  38 C.F.R. § 4.87 (2004).

Also, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  The Board is bound by 
precedent opinions of the VA General Counsel.  38 U.S.C.A. § 
7104(c).

While the present criteria under DC 6260 prohibit separate 
ratings for tinnitus bilaterally (although, as previously 
noted in the Introduction, this matter is currently under 
appeal and at this point remains unsettled), there is no 
disputing that at the time the RO rendered the July 1993 
rating decision this prohibition was not clearly laid out.  
Nonetheless, the Board cannot conclude that the RO committed 
clear and unmistakable error in 1993 by failing to assign the 
veteran separate ratings for tinnitus in each ear.  In other 
words, it has not been shown that the RO's failure to apply 
separate ratings for the veteran's tinnitus on the claimed 
basis that it is perceived in each ear was an undebatable 
error and the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  To 
the contrary, the application of section 4.25(b) in 
evaluating tinnitus claims is quite debatable.

In Wanner v. Principi, 17 Vet. App. 4 (2003) (which has since 
been reversed on grounds other than 38 C.F.R. § 4.25(b) as 
noted above; see Wanner v Principi, 370 F.3d 1124 (Fed. Cir. 
2004)), the Court found that the Board had failed to 
adequately address section 4.25(b) in rating the veteran's 
tinnitus, and remanded the matter to the Board for such 
consideration.  However, the Court went on to note the 
following: "[I]t is unclear whether the 'all other disabling 
conditions' language in § 4.25(b) refers to 'all' such 
disabling conditions generally or if that phrase is intended 
to refer to 'disabilities arising from a single disease 
entity.'  The Board should consider this matter in 
readjudicating the appellant's claim."

It is thus evident that the application of 38 C.F.R. § 
4.25(b) in rating tinnitus claims is not clear.  It is not 
clear presently, and it certainly was not clear back in 1993.  
Accordingly, the Board does not accept the premise that the 
RO undebatedly erred by not applying 38 C.F.R. § 4.25(b) when 
it assigned the veteran a 10 percent rating for tinnitus back 
in July 1993.  Even assuming, arguendo, that the RO erred by 
not considering 38 C.F.R. § 4.25(b) in July 1993 when it 
rated the veteran's tinnitus, in view of the uncertainty of 
its application to such claims, it cannot be said that, but 
for the error, it is absolutely clear that a different result 
would have ensured.  See Fugo, supra.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
July 1993 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.

ORDER

The July 1993 RO rating decision, which initially granted 
service connection for bilateral tinnitus, assigning a 10 
percent evaluation, was not based upon CUE in failing to 
assign a separate 10 percent rating for tinnitus.  Thus the 
CUE claim is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


